DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 7-9, filed 10/15/2020, with respect to the pending claims 1-20 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance and the Examiner's amendment appearing below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone conversation with Aldo Martinez on 01/29/2021.
The application has been amended as follows:
In Claim 8, line 13, the recitation “after the passing step,” has been replaced with:
-- after the first pattern, --


Allowable Subject Matter
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:
after a predetermined period of time or occurrence of a predetermined event, the information traverses the plurality of cell monitors in a second pattern, which is different than the first pattern, to the battery controller, to balance loading on the individual battery cells or the groups of battery cells due to operation of the plurality of cell monitors during the first pattern and the second pattern of information traversals via the plurality of cell monitors, in combination with the remaining claim elements of claim 1.
As to claims 2-7, the claims are allowed as being dependent over on the allowed claim (claim 1).                                                                                                                                                            
In terms of Claim 8, the prior art of record doesn’t teach alone or in combination:
after the first pattern, passing information about the individual battery cells, or groups of battery cells, from the plurality of cell monitors to the battery controller, wherein the information traverses the plurality of cell monitors in a second pattern that is different than the first pattern, in combination with the remaining claim elements of claim 8.
As to claims 9-14, the claims are allowed as being dependent over on the allowed claim (claim 8).

In terms of Claim 15, the prior art of record doesn’t teach alone or in combination:

As to claims 16-20, the claims are allowed as being dependent over on the allowed claim (claim 15).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Roeper et al. (US # 20130264881).
The US Patent Application Publication by Sato (US # 20200076013).
Neither Roeper nor Sato teaches alone or in combination a system for balancing of battery cell charge by capturing information from cells and traverses the information in a second pattern, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/NATHANIEL R PELTON/           Primary Examiner, Art Unit 2859